Case 1:18-cv-01850-RDP-JHE Document 11-2 Filed 04/12/19 Page 1 of 7            FILED
                                                                      2019 Apr-12 PM 11:53
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA
Case 1:18-cv-01850-RDP-JHE Document 11-2 Filed 04/12/19 Page 2 of 7
Case 1:18-cv-01850-RDP-JHE Document 11-2 Filed 04/12/19 Page 3 of 7
Case 1:18-cv-01850-RDP-JHE Document 11-2 Filed 04/12/19 Page 4 of 7
Case 1:18-cv-01850-RDP-JHE Document 11-2 Filed 04/12/19 Page 5 of 7
Case 1:18-cv-01850-RDP-JHE Document 11-2 Filed 04/12/19 Page 6 of 7
Case 1:18-cv-01850-RDP-JHE Document 11-2 Filed 04/12/19 Page 7 of 7
